


EXHIBIT 10.1


 
SEVENTH AMENDMENT
TO THE SECOND RESTATEMENT OF THE
MERIT MEDICAL SYSTEMS, INC. 401(k) PROFIT SHARING PLAN




This Seventh Amendment to the Second Restatement of the Merit Medical Systems,
Inc. 401(k) Profit Sharing Plan (the “Plan”) is adopted by Merit Medical
Systems, Inc. (the “Employer”) as principal sponsor of the Plan.


WHEREAS, the Employer maintains the Plan for the benefit of its employees and
the employees of its participating subsidiaries; and


WHEREAS, the Plan permits Plan participants to direct that their Plan accounts
be invested in shares of common stock of the Employer (“Employer Stock”); and


WHEREAS, Plan participants who elect to invest their Plan accounts in Employer
Stock are authorized to the direct the Trustee of the Plan as to the manner in
which any shares of Employer Stock held in their Plan accounts are voted; and


WHEREAS, the Employer wishes to amend the Plan to provide that in the case of
any participants who fail to timely direct the Trustee as to the manner in which
shares of Employer Stock held in their Plan accounts are to be voted on any
given matter, the Plan Administrator may direct the Trustee as to the manner in
which such otherwise non-voted shares of Employer Stock are to be voted; and


WHEREAS, the Employer has reserved the right to amend the Plan.


NOW, THEREFORE, the second paragraph of Article XI A 2 of the Plan document,
dealing with Participant-Directed Investments, is amended to read in its
entirety as follows effective June 1, 2014:


“Upon notice that a Participant has elected to exercise control over all or a
portion of the assets in his Accounts, the Trustee shall segregate a portion of
the assets of the Trust Fund equal to the enumerated portion, shall separately
administer those funds, and shall invest those funds in such
Administrator-approved Plan investment options as are selected by the
Participant as an Individual Investment Fund in the name of the Participant
separate and apart from the Non-Self Directed Fund. The assets in each
Individual Investment Fund shall be invested in such Administrator-approved Plan
investment options as are designated by the Participant telephonically,
electronically or if permitted by the Administrator in writing, and the sole
duty of the Trustee with respect to the investment thereof shall be to make the
investment and any change therein or addition thereto as directed by the
Administrator or Participant. The securities, including any shares of Employer
Stock, held in each Participant’s Individual Investment Fund shall be voted by
the Trustee in accordance with such voting directions as the Participant
provides electronically, telephonically or otherwise in writing to the Trustee
or Administrator in accordance with such non-discriminatory procedures as the
Administrator establishes; provided, however, that the Administrator may direct
the Trustee as to the manner in which any shares of Employer Stock held in
Individual Investment Funds are voted in those cases in which the applicable
Participants fail to provide timely voting directions. All income, gains,
losses, and expenses of a Participant's Individual Investment Fund shall be
allocated exclusively to that Participant's Accounts.”


WITNESS WHEREOF, the Employer has caused this Seventh Amendment to the Second
Restatement of the Plan to be executed this 10th day of June, 2014.


MERIT MEDICAL SYSTEMS, INC.




By: /s/ Rashelle Perry
Name: Rashelle Perry
Its: Chief Legal Officer




